DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s remarks that claim 3 has been amended in response to the 35 USC 112(b) rejections, the amendments do not sufficiently provide antecedent basis for the limitations in the claims. As noted in the rejection, this limitation is only introduced in claim 2, therefore ‘the at least one brush ring’ still lack antecedent basis in the claim. Therefore, the rejection of claim 3 under 35 USC 112(b) is maintained. 
In response to applicant’s argument that Guidi teaches the cleaning means bent in the radially compressed direction in the proximal direction towards the longitudinal axis of the device which is the opposite from what is claimed, the examiner disagrees, as shown in the annotated image below.  The limitation “bent in a distal direction toward a longitudinal axis” is sufficiently broad to encompass the configuration of Guidi in figures 12-15. As shown in the annotated figure below, since the cleaning element is bent and compressed in the distal direction inward toward the longitudinal axis of the instrumentation rod in order to fit inside the proximal outlet portion and the tips of the cleaning elements straighten out into the radially expanded state in a proximal direction when emerging from the proximal outlet portion, the prior art meets all the limitations. Applicant’s arguments state that Guidi is bent in the reverse direction of than the claims, however does not specifically show how the language of the claims patentably distinguishes them from the references. Therefore, applicant’s arguments are not persuasive. 

    PNG
    media_image1.png
    324
    527
    media_image1.png
    Greyscale

In response to applicant’s argument that Kraitzer also teaches the cleaning means bent in the radially compressed direction in the proximal direction towards the longitudinal axis of the device which is the opposite from what is claimed, as shown in the annotated image below, the examiner disagrees. The limitation “bent in a distal direction toward a longitudinal axis” is sufficiently broad to encompass the helical bends of Kraitzer. Since the helical bends can be interpreted as bending in either the proximal or the distal direction, and since the helical bends are expandable as described in paragraphs 0222, 0226, 0227, radial expansion also includes bending components in both proximal and distal directions. Therefore, the examiner maintains that Kraitzer teaches all of the limitations in the claim, since the arguments do not specifically show how the language of the claims patentably distinguishes them from the reference
Furthermore, the applicant associates the limitation “bent in a distal direction toward a longitudinal direction” with a direction away from the interior of the ear. It is noted that a direction with respect to the interior of the ear is a functional limitation and is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the at least one brush ring” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim since the limitation “at least one peripheral brush ring” is only previously recited in claim 2 and claim 3 depends from claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guidi (US20100312198).
Regarding claim 1, Guidi discloses a device for cleaning an external auditory canal, said device comprising: a guide sleeve (8, 101, 202) with a proximal outlet portion (see image below) adapted for partial insertion into the auditory canal (figure 6), an instrumentation rod (4) which is guidable axially through the guide sleeve (101) and which has a proximal end region (figures 12-14), a cleaner (2) located at the proximal end region and having at least one circumferentially extending cleaning element (see image below) that is elastically expandable in a radial direction (figure 13), wherein an internal cross section of the proximal outlet portion (figure 13) is smaller than an external cross section of the cleaning element (2) in a radially expanded state, the at least one cleaning element is arranged inside the proximal outlet portion in a radially compressed state (figure 12) in which the cleaning element (2) is bent in a distal direction toward a longitudinal axis of the instrumentation rod (figure 12), such that the at least one cleaning element (2), on emerging from the proximal outlet portion, is configured to straighten into the radially expanded state in a proximal direction (figure 13-14).

    PNG
    media_image2.png
    561
    436
    media_image2.png
    Greyscale

Regarding claim 2, Guidi discloses all of the limitations set forth in claim 1, wherein the cleaning element has at least one peripheral brush ring (see image below) comprised of at least one of a plurality of circumferentially arranged bristles (see image below), flexible disks or circle segments and which, in the radially freely expanded state, extend outward from the instrumentation rod (4) transversely with respect to the longitudinal axis (figure 13, 14).

    PNG
    media_image3.png
    586
    653
    media_image3.png
    Greyscale
 
Regarding claim 3, Guidi discloses all of the limitations set forth in claim 1, wherein the cleaner has a plurality of cleaning elements (see image above – two bristles in figure 13), comprising at least one of a plurality of brush rings (see image above), the flexible disks or the circle segments, and which are arranged axially distributed along the proximal end portion (figures 13, 14).
Regarding claim 4, Guidi discloses all of the limitations set forth in claim 3, wherein an external cross section of the cleaner (2) in the radially expended state, decreases in the distal direction along the proximal end portion (figure 14).
Regarding claim 8, Guidi discloses all of the limitations set forth in claim 1, wherein the instrumentation rod (10) is elastic (paragraph 0031, cellulostic material).
Regarding claim 10, Guidi discloses all of the limitations set forth in claim 1, wherein the instrumentation rod (10) has a blunt or flat termination at a proximal end of the proximal end region (11).

    PNG
    media_image4.png
    267
    377
    media_image4.png
    Greyscale

Regarding claim 11, Guidi discloses all of the limitations set forth in claim 1, further comprising, at a distal end of the instrumentation rod (4), or adjacent to a distal end of the instrumentation rod (4), a handle for actuating the instrumentation rod (102).
Claims 1,5-7, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraitzer et al (US 20160302973).
Regarding claim 1, Kraitzer et al (hereafter Kraitzer) discloses a device for cleaning an external auditory canal, said device comprising: a guide sleeve (1610) with a proximal outlet portion (1612) adapted for partial insertion into the auditory canal (figure 6), an instrumentation rod (1560) which is guidable axially through the guide sleeve (1610) and which has a proximal end region (1553), a cleaner (1550) located at the proximal end region and having at least one circumferentially extending cleaning element (1556, 1552, 1551) that is elastically expandable in a radial direction (paragraph 0226), wherein an internal cross section of the proximal outlet portion is smaller than an external cross section of the cleaning element (1550) in a radially expanded state (paragraph 0222), the at least one cleaning element is arranged inside the proximal outlet portion in a radially compressed state in which the cleaning element is bent (curved as a helical shape) in a distal direction toward a longitudinal axis of the instrumentation rod (radial turns of bend can be interpreted as being in the distal direction or the proximal direction), such that the at least one cleaning element (1550), on emerging from the proximal outlet portion, is configured to straighten into the radially expanded state in a proximal direction (paragraph 0222, 0226, 0227).
Regarding claim 5, Kraitzer discloses all of the limitations set forth in claim 1, wherein the guide sleeve (1510) has in the proximal direction a conical tapering of an internal cross section thereof (figure 15C, 15D).
Regarding claim 6, Kraitzer discloses all of the limitations set forth in claim 1, wherein the guide sleeve (1510) has in the proximal direction a conical tapering of an external cross section thereof (figure 15A, 15B).
Regarding claim 7, Kraitzer discloses all of the limitations set forth in claim 1, wherein the guide sleeve (1510) has a distal depot portion that receives the at least one cleaning element (1550) in the radially expanded state, and a smallest internal cross section of the distal depot portion is larger than a largest external cross section of the proximal end region (1553) in the radially expanded state of the cleaning element (Figures 15C, 15D).
Regarding claim 9, Kraitzer discloses all of the limitations set forth in claim 1, wherein the instrumentation rod (1550) has at least one inner channel which, in the proximal end region (1153), opens into one or more outlet openings (elongated and empty central space, paragraph 0231).
Regarding claim 12, Kraitzer discloses a method for cleaning the external auditory canal using the device as claimed in claim 1, comprising the following steps: a. inserting the proximal outlet portion (1612) of the guide sleeve (1610) into the external auditory canal as far as a predefined depth of insertion, in a first advancing movement; b. advancing the instrumentation rod (1560) in the proximal direction through the guide sleeve (1610) via the proximal outlet portion into the external auditory canal (paragraph 0249), in a second advancing movement, until the at least one cleaning element (paragraph 0249) has transferred from the compressed state to the radially expanded state (paragraph 0249); and c. simultaneously withdrawing the guide sleeve (30) and the instrumentation rod (10), in the radially expanded state of the cleaning element (21), from the external auditory canal in a single joint withdrawal movement (paragraph 0128).
Regarding claim 13, Kraitzer discloses for cleaning the external auditory canal using the device (1) as claimed in claim 1, comprising the following steps: a. in a single joint advancing movement: inserting the proximal outlet portion (1612) of the guide sleeve (1610) into the external auditory canal as far as a predefined depth of insertion and simultaneously advancing the instrumentation rod (paragraph 0249) in the proximal direction through the guide sleeve via the proximal outlet portion into the external auditory canal, until the at least one cleaning element (1560) has transferred from the compressed state to the radially expanded state (paragraph 0249); and b. simultaneously withdrawing the guide sleeve and the instrumentation rod, in the radially expanded state of the cleaning element, from the external auditory canal in a single joint withdrawal movement (paragraph 0128, 0130).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771